 1                                                    THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10

11    MARTHILDE BRZYCKI,
                                                       CASE NO. 2:18-cv-01582-MJP
12                              Plaintiff,
                                                       ORDER GRANTING JOINT MOTION
13
      v.                                               TO AMEND COMPLAINT TO
14                                                     DISMISS CLAIMS UNDER SECTION
      HARBORVIEW MEDICAL CENTER and                    1981 AND THE ADAAA
15    UNIVERSITY OF WASHINGTON,
16
                                Defendants.
17

18

19
            This matter comes before the Court on the joint motion of Plaintiff Marthilde Brzycki and

20   Defendants Harborview Medical Center and University of Washington for leave to allow
21
     Plaintiff to amend her complaint to dismiss her claims for discrimination on the basis of race and
22
     national origin in violation of 42 U.S.C. §1981 and for failure to accommodate in violation of the
23
     Americans with Disabilities Act as Amended (“ADAAA”), 42 U.S.C. § 12101, et seq. Having
24

25   considered the parties’ joint motion and the proposed Amended Complaint, and for good cause

26   shown, the Court GRANTS the motion.
27
            IT IS ORDERED THAT:
28


     ORDER GRANTING
     JOINT MOTION TO AMEND - 1
     NO. 2:18-cv-01582-MJP
 1          The parties’ joint motion to amend Plaintiff’s complaint to dismiss her claims under
 2
     Section 1981 and the ADAAA is GRANTED. Plaintiff shall file and serve the Amended
 3
     Complaint on all parties within five (5) days of the filing of this order.
 4

 5          IT IS SO ORDERED.

 6          DATED this _22nd_ day of ___October__, 2019.
 7

 8

 9
                                                    A
                                                    Marsha J. Pechman
10                                                  United States Senior District Judge
11

12

13    Presented by:
14    FRANK FREED SUBIT & THOMAS LLP
15

16    By: /s/ Christie J. Fix
         Christie J. Fix, WSBA # 40801
17
         705 Second Avenue, Suite 1200
18       Seattle, WA 98104
         Phone: (206) 682 6711
19       Email: cfix@frankfreed.com
         Attorneys for Plaintiff
20

21
      FOSTER GARVEY P.C.
22

23
      By: /s/ Seth J. Bernsten_
24      Seth J. Bernsten, WSBA # 30379
        1191 Second Avenue, 18th Floor
25      Seattle, WA 98101
        Phone: (206) 464-0125
26
        Email: seth.berntsen@foster.com
27      Attorneys for Defendants

28


     ORDER GRANTING
     JOINT MOTION TO AMEND - 2
     NO. 2:18-cv-01582-MJP
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 16, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4   counsel/parties of record. I hereby certify that no other parties are to receive notice.
 5

 6          DATED at Seattle, Washington on this 16th day of October, 2019.
 7

 8                                                  /s/Julie Larm-Bazzill__________________
 9
                                                    Julie Larm-Bazzill

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER GRANTING
     JOINT MOTION TO AMEND - 3
     NO. 2:18-cv-01582-MJP
